ORDER GRANTING REINSTATEMENT

Comes now the Indiana Supreme Court Disciplinary Commission and recommends that the petitioner, John M. Haecker, be reinstated to the practice of law in this state. Since our Order issued January 9, 1998, we have been holding the Commission’s recommendation under advisement pending evaluation of the respondent’s past misconduct as it relates to his present fitness to practice law.
And this Court, being duly advised, now finds that the recommendation of the Disciplinary Commission should be followed and *530that, accordingly, the petitioner should be reinstated to the practice of law in this state.
IT IS, THEREFORE, ORDERED that the petition for reinstatement of petitioner John M. Haecker is hereby granted. Accordingly, the petitioner is reinstated as a member of the bar of this state.
All Justices concur.